Gileillan, 0. J.1
The entire matter of the existence of defendant’s counterclaims was, as the evidence stood, for the jury. On it they could find in favor of all, or against all, or in favor of some and against others; From the general verdict it is impossible to say with certainty how they found on any one of them; and if they made any mistake in their conclusions from the facts they found, it is impossible to say whether it was to the prejudice of the plaintiff or of the defendant. But if we indulge in conjecture and speculation as to what they found, the probable theory is that they allowed the second and third counterclaims, with interest, and disallowed the item of services in the first counterclaim, on the ground that they were rendered gratuitously, and allowed, with interest, the item in that counterclaim for money paid. This would bring the balance within a dollar or two of the verdict, it being about that amount less than such balance.
At any rate, we cannot see that the jury found. against evidence to the prejudice of defendant, and the plaintiff does not complain.
Judgment affirmed.

 Berry, J., was absent and took no part in this case.